Case: 2:20-cv-02130-MHW-KAJ Doc #: 34 Filed: 05/10/21 Page: 1 of 6 PAGEID #: 220

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

Gail L. Flanagan,

Plaintiff, Case No. 2:20-cv-2130

Vv. Judge Michael H. Watson
Commissioner of Social Security, Magistrate Judge Jolson

Defendant.

OPINION AND ORDER

Gail L. Flanagan (“Plaintiff”) applied for a Period of Disability as well as for
Disability Insurance Benefits and Supplemental Security Income. Compl., ECF
No. 3, Case No. 2:17-cv-1154. An Administrative Law Judge (“ALJ”) denied
Plaintiff benefits, and the Appeals Council denied her request to review that
decision. /d.; R&R 1-3, ECF No. 17, Case No. 2:17-cv-1154. Plaintiff thereafter
sued in this Court, and this Court remanded for additional administrative
proceedings. Order, ECF No. 18, Case No. 2:17-cv-1154.

On remand, the ALJ again denied Plaintiff's claim for Supplemental
Security Income, and the Notice of Decision was mailed to Plaintiff on December
24, 2019. ECF No. 21-1 at PAGEID # 113, Case No. 2:20-cv-2130.' Rather
than file written exceptions to the Notice of Decision with the Appeals Council,

Plaintiff again sued in this Court. Compl., ECF No. 3.

 

1 Henceforth, references to ECF Nos. are in the instant case—Case No. 2:20-cv-2130.
Case: 2:20-cv-02130-MHW-KAJ Doc #: 34 Filed: 05/10/21 Page: 2 of 6 PAGEID #: 221

Magistrate Judge Jolson, to whom this case was referred, issued a Report
and Recommendation (“R&R”) recommending the Court grant the
Commissioner's motion to dismiss, which Magistrate Judge Jolson had converted
to a motion for summary judgment. R&R, ECF No. 31. The R&R concluded both
that Plaintiffs Complaint in this Court was untimely filed and that equitable tolling
should not apply. /d. at 3-9. Plaintiff objects.

Because the R&R was issued pursuant to Federal Rule of Civil Procedure
72(b), the Undersigned must determine de novo any part of the Magistrate
Judge’s disposition that has been properly objected to. Fed. R. Civ. P. 72(b)(3).
The Undersigned may accept, reject, or modify the R&R, receive further
evidence, or return the matter to the Magistrate Judge with instructions. /d.

On objection, Plaintiff does not contest Magistrate Judge Jolson’s
conclusion that the five-day mailing rule is inapplicable in this context and that
the Complaint in this case was therefore untimely filed. Rather, Plaintiff argues
solely that the filing deadline should be equitably tolled. Obj. 2-7, ECF No. 32.
As such, the Court adopts without further review the R&R’s conclusion that the
Complaint was, in fact, untimely filed under 42 U.S.C. § 405(g).

Equitable tolling can apply to the filing deadlines in 42 U.S.C. § 405(g).
Cook v. Comm’r of Soc. Sec., 480 F.3d 432, 437 (6th Cir. 2007). In determining
whether to apply equitable tolling, the Court considers: (1) the lack of actual
notice of the filing requirement; (2) the lack of constructive notice of the filing

requirement; (3) the diligence with which one pursued her rights; (4) the prejudice

Case No. 2:20-cv-2130 Page 2 of 6
Case: 2:20-cv-02130-MHW-KAJ Doc #: 34 Filed: 05/10/21 Page: 3 of 6 PAGEID #: 222

to defendant; and (5) the reasonableness in remaining ignorant of the legal filing
requirement. /d.

With regard to the first and second factors, Plaintiff argues that her
representative’s mistaken belief as to the applicability of the five-day mailing
period made it so that Plaintiff lacked actual or constructive knowledge of the
date of the Notice of Decision for statute of limitations purposes. In other words,
although the Notice of Decision was clearly dated December 24, 2019, Plaintiff
says her representative believed a five-day mailing rule applied, so she lacked
notice that the statute of limitations ran from December 24, 2019, instead of
December 29, 2019.

This is essentially a re-casting of the argument that Magistrate Judge
Jolson rejected in the R&R. She concluded that the five-day mailing period did
not apply for purposes of calculating the filing deadline in federal court when an
ALJ renders a decision after remand (and the plaintiff does not submit exceptions
to the Appeals Council and the Appeals Council does not otherwise assume
jurisdiction), and Plaintiff does not object to that finding.

On de novo review, the Court agrees Plaintiff had actual notice. The
Notice of Decision is plainly dated December 24, 2019. ECF No. 21-1 at
PAGEID # 113. It further states that if Plaintiff elected not to file written
exceptions with the Appeals Council and the Appeals Council otherwise did not
assume jurisdiction on its own, the decision would become final on the sixty-first

day “following the date of this notice,” and that any federal suit would be due sixty

Case No. 2:20-cv-2130 Page 3 of 6
Case: 2:20-cv-02130-MHW-KAJ Doc #: 34 Filed: 05/10/21 Page: 4 of 6 PAGEID #: 223

days after the decision became final: i.e., 120 days “following the date of this
notice.” {d. at PAGEID #114. These rules are also contained in the statute and
Code of Federal Regulations. See 42 U.S.C. § 405(g); 20 C.F.R. § 416.1483(a),
(e); 20 C.F.R. § 416.1484. Plaintiff therefore had both actual and constructive
notice of the filing deadline, and Plaintiffs representative’s mistake does not
change that fact. E.g., Martin v. Hurley, 150 F. App’x 513, 516 (6th Cir. 2005)
(‘fA]ttorney error is an inadequate justification for equitable tolling in this circuit.”
(citations omitted)).

Regarding the third factor, the R&R concluded that Plaintiff's reliance on
the five-day mailing period reflected a lack of diligence for equitable tolling
purposes. The Court agrees with Plaintiff that this mere mistake of the law does
not reflect a lack of diligence. It appears Plaintiff generally pursued her claim
with diligence and that, if Plaintiffs representative had been correct about the
mailing period, the Complaint would have been timely filed. Accordingly, on de
novo review, the Court finds this factor weighs in favor of equitable tolling.

As for the fourth factor, Plaintiff argues Magistrate Judge Jolson erred in
finding that tolling would prejudice the Commissioner. Obj. 5, ECF No. 32.
Plaintiff argues that applying a bright-line presumption of prejudice undermines
the requirement to apply the tolling principles on a case-by-case basis and that
the Court could find a lack of prejudice based on the facts of this case without

opening the floodgates to permit a slew of untimely cases. /d.

Case No. 2:20-cv-2130 Page 4 of 6
Case: 2:20-cv-02130-MHW-KAJ Doc #: 34 Filed: 05/10/21 Page: 5 of 6 PAGEID #: 224

Plaintiff has not, however, argued on objection why the Commissioner
would not be prejudiced by tolling based on the facts in this case. Accordingly,
Plaintiff's objection on this issue is insufficiently developed and amounts to a
waiver. This factor weighs against granting tolling.

Finally, as to the fifth factor, Plaintiff argues that it was reasonable for her
representative to remain ignorant of the filing requirement because the
applicability of the mailing rule in this situation was “extremely ambiguous.” Obj.
5, ECF No. 32. For support, Plaintiff argues the Notice of Decision did not
articulate whether the five-day mailing period applied to the deadline for filing suit
in federal court, and it was reasonable for her to rely on language in 42 U.S.C.

§ 405(g) and the implementing Social Security regulations. /d. at 5-6.

The Court disagrees. 42 U.S.C. § 405(g) explains the filing deadline that
applies to final decisions. In this situation, the ALJ’s decision, dated December
24, 2019, became the final decision after sixty days, when Plaintiff had not filed
timely written exceptions and the Appeals Council had not assumed jurisdiction
on its own accord. See 20 C.F.R. § 416.1484(d). Thus, by the time the ALJ’s
decision even became appealable under § 405(g) as a “final” decision, Plaintiff
had possessed that decision for approximately sixty days. It is not reasonable for
Plaintiff to assume that a mailbox rule would further extend the deadline for filing
suit in a situation where the claimant had possessed the decision for which she
sought review long before the statute of limitations even began running.

Additionally, although the Notice of Decision itself mentioned the mailbox rule in

Case No. 2:20-cv-2130 Page 5 of 6
Case: 2:20-cv-02130-MHW-KAJ Doc #: 34 Filed: 05/10/21 Page: 6 of 6 PAGEID #: 225

discussing Plaintiffs right to file written exceptions, see ECF No. 21-1 at PAGEID
# 113, it contained no similar language when explaining the deadline for filing suit
in federal court, suggesting no such extension applied, see id. at PAGEID #. 114.
The different language used in the two sections also makes Plaintiffs
representative’s assumption that the mailbox rule applied unreasonable.

Although the Court agrees with Plaintiff that the diligence factor weighs in
her favor, the others do not. The Court ADOPTS the R&R and GRANTS the
Commissioner’s motion. The Clerk shall enter judgment for the Commissioner
and terminate this case.

IT IS SO ORDERED.

 

 

MICHAEL H. WATSON, JUDGE ‘
UNITED STATES DISTRICT COURT

Case No. 2:20-cv-2130 Page 6 of 6
